Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2007/0087524, hereinafter Montgomery).
With respect to claim 1, A semiconductor device (Fig. 3), comprising: a semiconductor substrate (10, silicon substrate – Para 0015) including: a plurality of semiconductor elements (11 & 12 – Para 0015) arranged in a spreading direction of the semiconductor substrate; and an inter-element portion (20) between adjacent semiconductor elements among the plurality of semiconductor elements; and layer (25) bonded not to a surface of a center (as shown below) of each semiconductor element (25 is not bonded to the center of the  among the plurality of semiconductor elements but to a surface of the inter-element portion, the layer being made of an insulator.

    PNG
    media_image1.png
    522
    952
    media_image1.png
    Greyscale

Montgomery does not explicitly disclose that the oxide/insulator layer is a discharge inhibitor.
However, an insulator as disclosed by the prior art is inherently capable of the performing as discharge inhibitor (In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997)).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to use Montgomery’s disclosed invention and use insulator as charge inhibitor to improve semiconductor device properties.
With respect to claim 2. Montgomery discloses the semiconductor device according to claim 1, wherein the discharge inhibitor is further bonded to a surface of a perimeter of each semiconductor element (Fig. 3, side ends of 11 and 12).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Seshan et al. (US 5,880,528, hereinafter Seshan).
With respect to claim 3, Montgomery does not explicitly disclose that the semiconductor device according to claim 1, wherein each semiconductor element includes an active area and a terminal area surrounding the active area, and the discharge inhibitor is bonded to a part of a surface of the active area and a surface of the terminal area.
In an analogous art, Seshan discloses that the semiconductor device according to claim 1, wherein each semiconductor element includes an active area and a terminal area surrounding the active area (Col. 7; lines 15-20; terminal area surrounds the active area), and the discharge inhibitor is bonded to a part of a surface of the active area and a surface of the terminal area (Col. 7; lines 5-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Montgomery’s device by adding Seshan’s disclosure in order to manufacture a semiconductor device according to required/typical specifications.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Takano et al. (US 2011/0073974, hereinafter Takano).
With respect to claim 4, Montgomery does not explicitly disclose wherein the discharge inhibitor can be peeled off from the semiconductor substrate without damaging the plurality of semiconductor elements. 
In an analogous art, Takano discloses wherein the discharge inhibitor can be peeled off from the semiconductor substrate without damaging the plurality of semiconductor elements (para 0035; peeling off the insulator layer without damage).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Montgomery’s device by adding Takano’s disclosure in order to protect the semiconductor device during manufacturing process.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Yamamoto et al. (US 2007/0117338, hereinafter Yamamoto).
With respect to claim 5, Okada does not explicitly disclose wherein the discharge inhibitor is made of a latex.
In an analogous art, Yamamoto discloses wherein the discharge inhibitor is made of a latex (para 0009; latex using as insulator/dielectric).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Montgomery’s device by adding Yamamoto’s disclosure in order to improve insulating properties of a semiconductor device.
With respect to claim 7, Montgomery does not explicitly disclose wherein the discharge inhibitor is a rubber seal.
In an analogous art, Yamamoto discloses wherein the discharge inhibitor 
is a rubber seal (para 0009; rubber).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Montgomery’s device by adding Yamamoto’s disclosure in order to improve insulating properties of a semiconductor device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Liu et al. (US 10,163,858, hereinafter Liu).
With respect to claim 6, Montgomery does not explicitly disclose wherein the discharge inhibitor is a dry film.
In an analogous art, Liu discloses wherein the discharge inhibitor is a dry film (Col. 7; lines 35-40; dry film).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Montgomery’s device by adding Liu’s disclosure in order to improve insulating properties of a semiconductor device.

 Allowable Subject Matter
Claim 8 is allowed.
Prior art as applied does not disclose or render obvious the steps of claim 8 as claimed. 
Claim 9 is allowed by virtue of dependency on claim 8.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816